SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): January 22, 2008 FLORIDA COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Florida000-117090235-2164765 (State or other jurisdictionCommission File Number(I.R.S.Employer of incorporation)Identification No.) 1400 North 15th Street, Immokalee, Florida 34142 (address of principal executive offices) Registrant’s telephone number: (239) 657-3171 Not Applicable (Former name or former address, if changed since last report) ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 17, 2008, L.J. Nobles, Jr. retired from Florida Community Banks, Inc.’s Board of Directors. On January 17, 2008, Charles Edwards was unanimously elected by the Directors of Florida Community Banks, Inc. to replace L.J. Nobles, Jr. Date:January 22, 2008 Florida Community Banks, Inc. (Registrant) By: /s/ Guy Harris Guy Harris Chief Financial Officer
